 



Exhibit 10.1
CONVERTIBLE PROMISSORY NOTE

$397,000

  September 21, 2007

     FOR VALUE RECEIVED, the undersigned, Sutura, Inc., a Delaware corporation
(the “Maker”), hereby promises to pay to the order of Whitebox Convertible
Arbitrage Partners, L.P., a British Virgin Islands limited partnership, or its
assigns (the “Payee”), at such place as the Payee may designate in writing, the
principal sum of Three Hundred Ninety-Seven Thousand Dollars ($397,000) under
the terms set forth herein. This Note is one of a series of four Notes
(together, the “Series Notes") being issued by Maker on the date hereof.
1. Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest from the date hereof at the rate of eight percent (8%) per
annum.
2. Payment. Except as otherwise provided herein, and subject to any default
hereunder, the principal and interest hereof is payable as follows:
     (a) Interest only is payable in cash or in the form of a newly issued
convertible promissory note (as provided herein) quarterly in arrears on the
last day of each calendar quarter, beginning December 31, 2007. Maker may pay
any interest payments due to Payee hereunder by issuing to Payee a convertible
promissory note dated as of the interest due date. The principal amount of such
convertible promissory note shall be the amount of the then due interest payment
and the remaining terms and provisions of such convertible promissory note shall
be the same terms and provisions as are then in effect for this Note.
     (b) On September 21, 2008 (the “Maturity Date"), the remaining outstanding
principal balance of this Note will be due and payable in cash, together with
all then-accrued but unpaid interest.
     (c) Except as provided herein, the Maker will have no right of early
prepayment on this Note.
3. Conversion.
     (a) At any time while any portion of the principal or interest of this Note
is outstanding, the Payee may give the Maker written notice (the “Payee Notice”)
of its intention to convert all or any portion of the outstanding principal
and/or accrued but unpaid interest on this Note into shares of the Maker’s
Common Stock based on a conversion rate as described below (the “Conversion
Rate”). The number of shares of Common Stock issuable upon payment of any
portion of the outstanding principal and/or accrued but unpaid interest on this
Note            shall be computed by dividing each such applicable portion of
the payment to be paid in shares of Common Stock by the Conversion Rate in
effect at such time. Upon receipt of the Payee Notice, the Maker shall
immediately cause certificates dated the Payee Notice date and representing
these shares to be delivered to Payee within 20 days of, and payment shall be
deemed to have been made on, the date of the Payee Notice.

 



--------------------------------------------------------------------------------



 



     (b) The Conversion Rate shall initially be equal to $0.07.
     (c) The Conversion Rate (and, as applicable, the factors above used to
compute it) shall be adjusted proportionally for any subsequent stock dividend
or split, stock combination or other similar recapitalization, reclassification
or reorganization of or affecting Maker’s Common Stock. In case of any
consolidation or merger to which the Maker is a party other than a merger or
consolidation in which the Maker is the continuing corporation, or in case of
any sale or conveyance to another corporation of the property of the Maker as an
entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Maker), then instead
of receiving shares of Maker’s Common Stock, Payee shall have the right
thereafter to receive the kind and amount of shares of stock and other
securities and property which the Payee would have owned or have been entitled
to receive immediately after such consolidation, merger, statutory exchange,
sale or conveyance had the same portion of this Note been paid or converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance and, in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section with respect to the rights and interests thereafter of the Payee, to the
end that the provisions set forth in this Section shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities and property thereafter deliverable
in connection with this Note. The provisions of this subsection shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.
     (d) Any Common Stock issued in payment of all any portion of the
outstanding principal and/or accrued but unpaid interest on this Note shall have
those registration rights set forth in the Fifth Amended Registration Rights
Agreement, as amended to date, by and among Maker, Payee and certain other
parties thereto.
4. Default. The occurrence of any one or more of the following events shall
constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest, to
be immediately due and payable:
     (a) The Maker shall fail to make any required payment of principal or
interest when due, and such failure shall continue through five days after Payee
gives written notice of such failure to Maker.
     (b) The Maker shall fail to materially perform or comply with any covenant,
agreement, term or provision contained in the Fifth Amended Security Agreement,
dated June 1, 2007, by and among Maker, Payee and certain other parties thereto
or the Fifth Amended Patent and Trademark Security Agreement, dated June 1,
2007, by and among Maker, Payee and certain other parties thereto (each, a
“Security Agreement”), and such failure shall continue through five days after
Payee gives written notice of such default to Maker.
     (c) The Maker shall become insolvent or shall fail to pay, or become unable
to pay, its debts as they become due; or any bankruptcy, reorganization, debt
arrangement or other proceeding under any bankruptcy or insolvency law shall be
instituted by or against the Maker.

-2-



--------------------------------------------------------------------------------



 



     (d) Any representation or warranty of the Maker contained in any Security
Agreement shall be untrue in any material respect.
     (e) The Maker incurs an event of default under the terms of any of the
other Series Notes.
     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Sections 2 are of essence and that any failure to
timely pay any installment of principal or interest (within any permitted grace
period above) permits Payee to declare this Note immediately due in cash in its
entirety without any prior notice of any kind to Maker, except for the specific
notices provided above.
5. Mandatory Prepayments. If Maker or its controlling stockholders enter into a
definitive agreement relating to a Sale Transaction (as defined below), the
Maker shall give Payee at least fifteen days prior written notice of the
proposed date for consummation of the Sale Transaction. The Maker’s notice shall
include a description of the proposed price, terms and conditions of the Sale
Transaction. Despite any other provisions hereof, the entire principal balance
of this Note, and all accrued but unpaid interest, shall be due and payable
immediately prior to (and as a condition of) the closing on the Sale
Transaction. However, within fifteen days after receipt of Maker’s notice, Payee
may give written notice to Maker that Payee elects to convert all or any portion
of the outstanding principal and/or accrued but unpaid interest on this Note
into shares of the Maker’s Common Stock (in which case, the Payee’s notice will
constitute a Payee Notice under Section 3 above and the portion of this Note not
so converted will be retired in cash as otherwise provided in this Section).
     The Maker shall not consummate any Sale Transaction, the price, terms and
conditions of which materially deviate from those described in Maker’s notice to
the Payee, without first giving the Payee a new notice specifying such changes.
Such new notice will commence a new 15-day period during which time Payee may
give its notice to Maker as provided above. Nothing in this Section will
restrict the Maker’s ability to effect a Sale Transaction if Maker complies with
the foregoing provisions hereof.
     For purposes of this Note, a “Sale Transaction” shall mean the sale,
license or other disposition of all or substantially all of Maker’s assets, the
sale or exchange of a majority of the outstanding voting stock of Maker or the
merger or consolidation of Maker into or with any other entity (except in the
case where the holders of Maker’s voting stock prior to consummation of such
merger or consolidation hold at least a majority of the outstanding voting
securities of the surviving entity).
6. Limitations on Conversion. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Payee
upon any conversion of this Note (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such conversion (or
other issuance), the total number of shares of Common Stock then beneficially
owed by Payee and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Payee’s for purposes of
Section 13(d) of the Exchange Act does not exceed 9.99% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such

-3-



--------------------------------------------------------------------------------



 



conversion or payment). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. This provision shall not restrict the
number of shares of Common Stock which Payee may receive or beneficially own in
order to determine the amount of securities or other consideration that Payee
may receive in the event of a merger, sale or other transaction as contemplated
in Section 3(c) of this Note.
7. Applicable Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THE NOTE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
8. Waivers. The Maker hereby waives presentment for payment, notice of dishonor,
protest and notice of payment and all other notices of any kind in connection
with the enforcement of this Note.
9. No Setoffs. The Maker shall pay principal and interest under the Note without
any deduction for any setoff or counterclaim.
10. Costs of Collection. If this Note is not paid when due, the Maker shall pay
Payee’s reasonable costs of collection, including reasonable attorney’s fees.

            SUTURA, INC.
      By   /s/ David Teckman         David Teckman, President and        Chief
Executive Officer     

-4-